   Case: 1:18-cv-04651 Document #: 363 Filed: 10/14/20 Page 1 of 2 PageID #:9267




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WEIFANG TENGYI JEWELRY                    )
TRADING CO., LTD                          )
                                          )
      Plaintiff/Counterclaim Defendant,   )                 Case No. 18-cv-4651
                                          )
      v.                                  )                 Judge John F. Kness
                                          )
JENS SORENSEN, et al.,                    )                 Magistrate Judge Jeffrey Gilbert
                                          )
      Defendants/Counterclaim Plaintiff.  )
__________________________________________)

                  PLAINTIFF’S MOTION TO DISMISS THIRD
        PARTY CITATION RESPONDENT CONTEXTLOGIC, INC. d/b/a WISH

       Now Comes the Plaintiff, Weifang Tengyi Jewelry Trading Co., Ltd., by and through one

of its attorneys, Charles E. McElvenny, and in support of Plaintiff’s Motion to Dismiss Third

Party Citation Respondent, ContextLogic, Inc d/b/a Wish, states as follows:

       1.      On February 14, 2019, judgment was entered in this Court in favor of the

Plaintiff, Weifang Tengyi Jewelry Trading Co., Ltd. (Plaintiff), and against the Defendants in the

total amount of $200,000 per Defendant.

       2.      A Citation to Discover Assets to a Third Party was served on Third Party

ContextLogic, Inc d/b/a Wish, on February 2, 2020.

       3.      ContextLogic, Inc d/b/a Wish served its Answer on February 19, 2020, indicating

that it was in possession of non-exempt funds belonging to certain Defendants and indicating that

$948.68 in total was being withheld.

       4.      ContextLogic, Inc d/b/a Wish turned over the funds in its possession ($2,433.93)

on September 16, 2020.
   Case: 1:18-cv-04651 Document #: 363 Filed: 10/14/20 Page 2 of 2 PageID #:9268




       5.      ContextLogic, Inc d/b/a Wish has satisfied its obligations pursuant to the Citation

to Discover Assets and should be dismissed from this matter.

       WHEREFORE, Plaintiff Weifang Tengyi Jewelry Trading Co., Ltd.,                 respectfully

requests that this Court dismiss Third Party Citation Respondent, ContextLogic, Inc d/b/a Wish

from this action and for such other relief that this Court deems just and proper.


                                              Respectfully Submitted:
                                              /s/ Charles E. McElvenny
                                              Charles E. McElvenny

Charles E. McElvenny
Law Office of Charles E. McElvenny
120 N. LaSalle Street
Suite 1200
Chicago, Illinois 60602
312-291-8330
